Dausman, J.
Appellants instituted this action to review a judgment for errors of law appearing in the proceedings. §§645, 646 Burns 1914, §§614, 615 R. S. 1881. The cause was tried on a transcript of the record made in the original action. The court made a general finding for the appellee and rendered judgment that appellants take nothing by their action. The only alleged error presented here is that the court erred in holding that there is evidence to sustain the decision in the original action. We have examined that evidence and we find that it tends fairly to sustain the decision.
Judgment affirmed.